Title: From James Madison to James Madison, Sr., 25 February 1787
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
N. York Feby. 25. 1787.
I forgot in my last to mention the explanation given by Mr. House concerning the Tobo. The conjecture as to the omitted Hhd was right. The calculation of the weights is to be made as follows, taking the weight of the first parcel of 6 Hhds for an example.



C
qr.
lb




69.
1.
4.
790. .



C






69.
=
6900



69 × 12
828




1 qr
28




4 lb
4






7760






790






6970
lb. Nett.


The success of Genl. Lincoln agst. the insurgents has corresponded with the hopes of the Government. It is still said notwithstanding that there remains a great deal of Leven in the mass of the people. Connecticut has not caught the fermentation but she pays no taxes. Congs. recd. a letter a few days ago from the Govr. of that State inclosing a noncompliance of the Assembly with the requisitions of Congs. In fact payments to the federal Treasy. are ceasing every where, and the minds of people losing all confidence in our political System. What change may be wrought by the proposed Convention is uncertain. There is a prospect at present of pretty general appointments to it. We have no late information from Europe. Let Majr Wm. Taylor know if you please that his Acct. can not be settled under the existing regulations of Congs. The Officer for this departmt. not having been here at the date of my last I could not then give him this information. I shall prepare & present a Memorial to Congs. on the subject as soon as an opportunity opens. I find there are so many officers in a similar situation with him that I think relief will not be refused. Give my regards to the family and believe me Yr. Affe. Son
Js. Madison Jr
